Title: To James Madison from William Eustis, 7 November 1813
From: Eustis, William
To: Madison, James


        
          Dear Sir,
          Boston. Nov: 7. 1813.
        
        Your favor of the first instant with i[t]s enclosure was received yesterday. The regard discovered for my personal accommodation, which would be essentially served, is highly gratifying to me, nor could any thing be more agreeable to my wishes as most consonant to my inclination than to be able to surmount the objections which present themselves. If I state them in reliance on the confidence and friendship of which I am so well assured, my situation & feelings must plead my apology. They consist in the relation and comparison which exists and will be made between this and other offices, some of which are held under my immediate eye, in the place of my birth and natural residence.
        If I mention another arrangement which may be suggested by a recent circumstance it will more fully explain my view of the subject. General

Dearborn, for whom I always understood the office of Collector was held in trust by his son, holds a high military commission. Whether he resigns it or not, his accession, which will probably take place before Christmas, to a fortune of not less than five hundred thousand dollars will place him in ease and independence for the remainder of his life. It has occurred to me that his son being at a more active time of life might collect the internal duties in a very satisfactory manner, or might continue as Deputy collector of the Customs, in which case he would stand as high as the public estimation would rate his age, his services or pretensions, and in either case would receive an adequate compensation. Not knowing the emoluments of the two Collectorships, and, if I know my own heart regarding them less than the comparison which cannot fail to be made, I speak wholly in regard to character & feelings confiding at the same time in the award which would be passed by the public on my humble pretensions. To see these young men rolling in wealth would be no cause of regret to me if I had not a consciousness of some services having claim to consideration.
        With these impressions and from the consideration which I have as yet been able to give the subject I have concluded to let the commission remain in my hands untill I have the honor to hear from you again, provided it be alike consistent with convenience and inclination.
        If the public service shall in the mean time render it necessary or expedient to make the appointment, I shall acquiesce & return the commission. With usual which is the greatest respect, I have the honor to remain Dr Sir, your obliged and obedient servant
        
          W. Eustis.
        
      